Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing BlackRock MuniYield New York Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value New York - 123.1% $ 23,790 Albany County, New York, Airport Authority, Airport Revenue Bonds, AMT, 6% due 12/15/2023 (c) $ 24,266 Buffalo, New York, School, GO, Series D, 5.50% due 12/15/2014 (b)(s) Buffalo, New York, School, GO, Series D, 5.50% due 12/15/2016 (b) Buffalo, New York, Sewer Authority, Revenue Refunding Bonds, Series F, 6% due 7/01/2013 (b) Dutchess County, New York, Resource Recovery Agency Revenue Bonds (Solid Waste System-Forward), Series A, 5.40% due 1/01/2013 (d) Erie County, New York, IDA, School Facility Revenue Bonds (City of Buffalo Project), 5.75% due 5/01/2020 (c) Erie County, New York, IDA, School Facility Revenue Bonds (City of Buffalo Project), 5.75% due 5/01/2024 (c) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series A, 4.50% due 2/15/2047 (d) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series A, 5% due 2/15/2047 (b) Huntington, New York, GO, Refunding, 5.50% due 4/15/2011 (a) Huntington, New York, GO, Refunding, 5.50% due 4/15/2012 (a) Huntington, New York, GO, Refunding, 5.50% due 4/15/2013 (a) Huntington, New York, GO, Refunding, 5.50% due 4/15/2014 (a) Huntington, New York, GO, Refunding, 5.50% due 4/15/2015 (a) Ilion, New York, Central School District, GO, Series B, 5.50% due 6/15/2010 (b) Long Island Power Authority, New York, Electric System Revenue Bonds, Series A, 5% due 9/01/2029 (a) Long Island Power Authority, New York, Electric System Revenue Bonds, Series A, 5% due 9/01/2034 (a) Long Island Power Authority, New York, Electric System Revenue Refunding Bonds, Series B, 5% due 12/01/2035 (c) Long Island Power Authority, New York, Electric System Revenue Refunding Bonds, Series F, 4.25% due 5/01/2033 (d) Madison County, New York, IDA, Civic Facility Revenue Bonds (Colgate University Project), Series A, 5% due 7/01/2035 (a) Metropolitan Transportation Authority, New York, Commuter Facilities Revenue Refunding Bonds, Series B, 4.875% due 7/01/2018 (b)(h) Metropolitan Transportation Authority, New York, Dedicated Tax Fund Revenue Bonds, Series A, 5% due 11/15/2035 (d) Portfolio Abbreviations To simplify the listings of BlackRock MuniYield New York Insured Fund, Inc.'s portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum tax (subject to) IDR Industrial Development Revenue Bonds COP Certificates of Participation HFA Housing Finance Agency DRIVERS Derivative Inverse Tax-Exempt Receipts M/F Multi-Family GO General Obligation Bonds PILOT Payment in Lieu of Taxes IDA Industrial Development Authority RIB Residual Interest Bonds 1 BlackRock MuniYield New York Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value $ 6,600 Metropolitan Transportation Authority, New York, Dedicated Tax Fund, Revenue Refunding Bonds, Series A, 5% due 11/15/2030 (d) $ 6,783 Metropolitan Transportation Authority, New York, Dedicated Tax Fund, Revenue Refunding Bonds, Series A, 5% due 11/15/2032 (c) Metropolitan Transportation Authority, New York, Revenue Bonds, Series B, 4.50% due 11/15/2037 Metropolitan Transportation Authority, New York, Revenue Bonds, Series B, 5% due 11/15/2037 4 Metropolitan Transportation Authority, New York, Revenue Refunding Bonds, RIB, Series 724X, 9.09% due 11/15/2032 (c)(g) Metropolitan Transportation Authority, New York, Revenue Refunding Bonds, Series A, 5.125% due 11/15/2022 (b) Metropolitan Transportation Authority, New York, Revenue Refunding Bonds, Series A, 5% due 11/15/2030 (c) Metropolitan Transportation Authority, New York, Revenue Refunding Bonds, Series A, 5.25% due 11/15/2031 (b) Metropolitan Transportation Authority, New York, Revenue Refunding Bonds, Series B, 5% due 11/15/2028 (d) Metropolitan Transportation Authority, New York, Service Contract Revenue Refunding Bonds, Series A, 5% due 7/01/2025 (b) Metropolitan Transportation Authority, New York, Transit Facilities Revenue Refunding Bonds, Series C, 5.125% due 1/01/2012 (c)(e) Metropolitan Transportation Authority, New York, Transit Facilities Revenue Refunding Bonds, Series C, 5.125% due 7/01/2012 (c)(e) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series A, 5% due 11/15/2032 (b) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series A, 4.75% due 11/15/2037 (b) Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series F, 5.25% due 11/15/2012 (d)(e) Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series F, 5% due 11/15/2031 (d) Monroe County, New York, IDA, Revenue Bonds (Southview Towers Project), AMT, 6.125% due 2/01/2020 Monroe County, New York, IDA, Revenue Bonds (Southview Towers Project), AMT, 6.25% due 2/01/2031 Nassau Health Care Corporation, New York, Health System Revenue Bonds, 5.75% due 8/01/2009 (c)(e) New York City, New York, City Housing Development Corporation, M/F Housing Revenue Bonds, AMT, Series C, 5% due 11/01/2026 2 BlackRock MuniYield New York Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value $ 2,000 New York City, New York, City Housing Development Corporation, M/F Housing Revenue Bonds, AMT, Series C, 5.05% due 11/01/2036 $ 2,007 New York City, New York, City Housing Development Corporation, M/F Housing Revenue Bonds, AMT, Series H-1, 4.70% due 11/01/2040 New York City, New York, City Housing Development Corporation, M/F Housing Revenue Bonds, AMT, Series J-2-A, 4.85% due 11/01/2040 New York City, New York, City IDA, Civic Facility Revenue Refunding Bonds (Nightingale-Bamford School), 5.25% due 1/15/2018 (a) New York City, New York, City IDA, IDR (Japan Airlines Company), AMT, 6% due 11/01/2015 (c) New York City, New York, City IDA, PILOT Revenue Bonds (Queens Baseball Stadium Project), 5% due 1/01/2036 (a) New York City, New York, City IDA, PILOT Revenue Bonds (Queens Baseball Stadium Project), 5% due 1/01/2039 (a) New York City, New York, City IDA, PILOT Revenue Bonds (Queens Baseball Stadium Project), 5% due 1/01/2046 (a) New York City, New York, City IDA, PILOT Revenue Bonds (Yankee Stadium Project), 5% due 3/01/2036 (d) New York City, New York, City IDA, PILOT Revenue Bonds (Yankee Stadium Project), 5% due 3/01/2046 (b) New York City, New York, City IDA, Parking Facility Revenue Bonds (Royal Charter Properties Inc.-The New York and Pennsylvania Hospital Leasehold Project), 5.75% due 12/15/2029 (c) New York City, New York, City IDA, Special Facility Revenue Refunding Bonds (Terminal One Group Association Project), AMT, 5.50% due 1/01/2024 New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series A, 5.75% due 6/15/2009 (b)(e) New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series A, 4.25% due 6/15/2039 (c) New York City, New York, City Municipal Water Finance Authority, Water and Sewer System, Revenue Refunding Bonds, 5.50% due 6/15/2010 (d)(e) New York City, New York, City Municipal Water Finance Authority, Water and Sewer System, Revenue Refunding Bonds, Series A, 5.125% due 6/15/2034 (d) New York City, New York, City Municipal Water Finance Authority, Water and Sewer System, Revenue Refunding Bonds, Series A, 5% due 6/15/2035 (a) New York City, New York, City Municipal Water Finance Authority, Water and Sewer System, Revenue Refunding Bonds, Series C, 5% due 6/15/2035 (d) New York City, New York, City Municipal Water Finance Authority, Water and Sewer System, Revenue Refunding Bonds, Series F, 5% due 6/15/2029 (c) New York City, New York, City Transit Authority, Metropolitan Transportation Authority, Triborough, COP, Series A, 5.625% due 1/01/2012 (a) 3 BlackRock MuniYield New York Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value $ 6,000 New York City, New York, City Transitional Finance Authority, Building Aid Revenue Bonds, Series S-1, 5% due 7/15/2031 (b) $ 6,188 New York City, New York, City Transitional Finance Authority, Building Aid Revenue Bonds, Series S-2, 4.25% due 1/15/2034 (b) New York City, New York, City Transitional Finance Authority, Future Tax Secured Revenue Bonds, Series B, 6.25% due 5/15/2010 (e) New York City, New York, City Transitional Finance Authority, Future Tax Secured Revenue Bonds, Series C, 5% due 2/01/2033 (b) New York City, New York, City Transitional Finance Authority, Future Tax Secured Revenue Bonds, Series E, 5.25% due 2/01/2022 (d) New York City, New York, City Transitional Finance Authority, Future Tax Secured, Revenue Refunding Bonds, Series A, 5% due 11/15/2026 (b) New York City, New York, City Transitional Finance Authority, Future Tax Secured, Revenue Refunding Bonds, Series D, 5.25% due 2/01/2021 (d) New York City, New York, GO, Refunding, Series A, 6.375% due 5/15/2010 (b)(e) 70 New York City, New York, GO, Refunding, Series B, 7% due 2/01/2018 (a) 71 New York City, New York, GO, Series A, 5.75% due 5/15/2010 (b)(e) New York City, New York, GO, Series A, 5% due 8/01/2030 New York City, New York, GO, Series B, 5.75% due 8/01/2010 (d)(e) New York City, New York, GO, Series B, 5.75% due 8/01/2013 (d) New York City, New York, GO, Series D, 5.25% due 10/15/2013 (e) New York City, New York, GO, Series D1, 5.125% due 12/01/2027 New York City, New York, GO, Series D1, 5.125% due 12/01/2028 New York City, New York, GO, Series J, 5% due 5/15/2023 New York City, New York, GO, Series M, 5% due 4/01/2035 New York City, New York, GO, Sub-Series C-1, 5.25% due 8/15/2026 New York City, New York, IDA, Civic Facility Revenue Refunding Bonds (Polytechnic University), 5.25% due 11/01/2037 (n) New York City, New York, Sales Tax Asset Receivable Corporation Revenue Bonds, Series A, 5% due 10/15/2032 (a) New York City, New York, Trust for Cultural Resources, Revenue Refunding Bonds (American Museum of Natural History), Series A, 5% due 7/01/2036 (d) New York Convention Center Development Corporation, New York, Revenue Bonds (Hotel Unit Fee Secured), 5% due 11/15/2030 (a) New York Convention Center Development Corporation, New York, Revenue Bonds (Hotel Unit Fee Secured), 5% due 11/15/2044 (a) New York State Dormitory Authority, Lease Revenue Bonds (State University Dormitory Facilities), 5% due 7/01/2037 (a) 4 BlackRock MuniYield New York Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value $ 1,250 New York State Dormitory Authority, Non-State Supported Debt Revenue Bonds (Health Quest Systems), Series B, 5.125% due 7/01/2037 (f) $ 1,286 New York State Dormitory Authority, Non-State Supported Debt Revenue Bonds (School District Financing Program), Series A, 5% due 10/01/2035 (c) New York State Dormitory Authority, Non-State Supported Debt Revenue Bonds (School District Financing Program), Series C, 5% due 10/01/2037 New York State Dormitory Authority, Non-State Supported Debt, Revenue Refunding Bonds (Mount Sinai School of Medicine of New York University), 5% due 7/01/2035 (d) New York State Dormitory Authority Revenue Bonds (Eger Health Care and Rehabilitation Center), 6.10% due 8/01/2037 (i) New York State Dormitory Authority Revenue Bonds (Long Island University), Series B, 5.25% due 9/01/2028 (k) New York State Dormitory Authority Revenue Bonds (New York State Rehabilitation Association), Series A, 5.25% due 7/01/2019 (j) New York State Dormitory Authority Revenue Bonds (New York State Rehabilitation Association), Series A, 5.125% due 7/01/2023 (j) New York State Dormitory Authority Revenue Bonds (School Districts Financing Program), Series E, 5.75% due 10/01/2030 (d) New York State Dormitory Authority Revenue Bonds, Series B, 6.50% due 2/15/2011 (d)(h) New York State Dormitory Authority Revenue Bonds (State University Adult Facilities), Series B, 5.75% due 5/15/2010 (c)(e) New York State Dormitory Authority Revenue Bonds (Upstate Community Colleges), Series A, 6% due 7/01/2010 (c)(e) New York State Dormitory Authority, Revenue Refunding Bonds (City University System), Series C, 7.50% due 7/01/2010 (b) New York State Dormitory Authority, Revenue Refunding Bonds (School District Financing Program), Series I, 5.75% due 10/01/2018 (d) New York State Dormitory Authority, Supported Debt Revenue Bonds (Mental Health Facilities), Series B, 5.25% due 2/15/2014 (e) New York State Dormitory Authority, Supported Debt Revenue Bonds (Mental Health Facilities), Series B, 5.25% due 2/15/2023 New York State Dormitory Authority, Supported Debt Revenue Bonds (State University Dormitory Facilities), Series A, 5% due 7/01/2031 (d) 5 BlackRock MuniYield New York Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value $ 1,000 New York State Dormitory Authority, Supported Debt Revenue Refunding Bonds (Department of Health), Series A, 5% due 7/01/2025 (j) $ 1,039 New York State Energy Research and Development Authority, Gas Facilities Revenue Refunding Bonds (Brooklyn Union Gas Company/Keyspan), AMT, Series A, 4.70% due 2/01/2024 (b) New York State Environmental Facilities Corporation, Special Obligation Revenue Refunding Bonds (Riverbank State Park), 6.25% due 4/01/2012 (a) New York State, HFA, Housing Revenue Bonds (Tri-Senior Development Project), AMT, Series A, 5.40% due 11/15/2042 (q) New York State, HFA, M/F Housing Revenue Bonds (Saint Philips Housing), AMT, Series A, 4.65% due 11/15/2038 (q) New York State, HFA, State Personal Income Tax Revenue Bonds (Economic Development and Housing), Series A, 5% due 9/15/2023 (d) New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, AMT, Series 130, 4.80% due 10/01/2037 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, AMT, Series 143, 4.90% due 10/01/2037 New York State Mortgage Agency, Homeowner Mortgage Revenue Refunding Bonds, AMT, Series 133, 4.95% due 10/01/2021 New York State Thruway Authority, General Revenue Bonds, Series F, 5% due 1/01/2030 (a) New York State Thruway Authority, General Revenue Refunding Bonds, Series G, 4.75% due 1/01/2029 (c) New York State Thruway Authority, General Revenue Refunding Bonds, Series G, 4.75% due 1/01/2030 (c) New York State Thruway Authority, Highway and Bridge Trust Fund Revenue Bonds, Series A, 6.25% due 4/01/2011 (c) New York State Thruway Authority, Local Highway and Bridge Service Contract Revenue Bonds, 5.75% due 4/01/2010 (a)(e) New York State Thruway Authority, Second General Highway and Bridge Trust Fund Revenue Bonds, Series A, 5% due 4/01/2026 (a) New York State Urban Development Corporation, Personal Income Tax Revenue Bonds, Series C-1, 5% due 3/15/2013 (d)(e) New York State Urban Development Corporation, Personal Income Tax Revenue Bonds (State Facilities), Series A-1, 5% due 3/15/2029 (b) New York State Urban Development Corporation, Revenue Refunding Bonds (Correctional Capital Facilities), Series A, 6.50% due 1/01/2011 (c) Niagara Falls, New York, City School District, COP, Refunding (High School Facility), 5% due 6/15/2028 (c) Niagara Falls, New York, GO (Water Treatment Plant), AMT, 7.25% due 11/01/2010 (d) Niagara, New York, Frontier Authority, Airport Revenue Bonds (Buffalo Niagara International Airport), Series B, 5.50% due 4/01/2019 (d) 6 BlackRock MuniYield New York Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value $ 1,260 North Country, New York, Development Authority, Solid Waste Management System, Revenue Refunding Bonds, 6% due 5/15/2015 (c) $ 1,411 North Hempstead, New York, GO, Refunding, Series B, 6.40% due 4/01/2013 (b) North Hempstead, New York, GO, Refunding, Series B, 6.40% due 4/01/2017 (b) Oneida County, New York, IDA, Civic Facilities Revenue Bonds (Mohawk Valley), Series A, 5.20% due 2/01/2013 (c) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, AMT, 137th Series, 5.125% due 7/15/2030 (c) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, AMT, 141st Series, 4.50% due 9/01/2035 (j) Port Authority of New York and New Jersey, Special Obligation Revenue Bonds, DRIVERS, AMT, Series 278, 7.615% due 12/01/2022 (d)(g) 3 Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (JFK International Air Terminal LLC), AMT, Series 6, 6.25% due 12/01/2010 (d) Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (JFK International Air Terminal LLC), AMT, Series 6, 6.25% due 12/01/2011 (d) Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (JFK International Air Terminal LLC), AMT, Series 6, 5.75% due 12/01/2025 (d) Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (Special Project-JFK International Air Terminal), AMT, Series 6, 6.25% due 12/01/2013 (d) Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (Special Project-JFK International Air Terminal), AMT, Series 6, 6.25% due 12/01/2014 (d) Rensselaer County, New York, IDA, Civic Facility Revenue Bonds (Rensselaer Polytechnic Institute), Series B, 5.50% due 8/01/2022 (a) Rensselaer, New York, City School District, COP, 5% due 6/01/2036 (l) Rochester, New York, Housing Authority, Mortgage Revenue Bonds (Andrews Terrace Apartments Project), AMT, 4.70% due 12/20/2038 (r) Suffolk County, New York, IDA, IDR (Keyspan-Port Jefferson), AMT, 5.25% due 6/01/2027 Suffolk County, New York, IDA, Solid Waste Disposal Facility, Revenue Refunding Bonds (Ogden Martin System Huntington Project), AMT, 6% due 10/01/2010 (a) Suffolk County, New York, IDA, Solid Waste Disposal Facility, Revenue Refunding Bonds (Ogden Martin System Huntington Project), AMT, 6.15% due 10/01/2011 (a) Suffolk County, New York, IDA, Solid Waste Disposal Facility, Revenue Refunding Bonds (Ogden Martin System Huntington Project), AMT, 6.25% due 10/01/2012 (a) Suffolk County, New York, Public Improvement, GO, Series B, 4.50% due 11/01/2024 (d) Syracuse, New York, IDA, PILOT Revenue Bonds (Carousel Center Project), AMT, Series A, 5% due 1/01/2036 (l) Tobacco Settlement Financing Corporation of New York Revenue Bonds, Series A-1, 5.25% due 6/01/2020 (a) 7 BlackRock MuniYield New York Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value $ 2,000 Tobacco Settlement Financing Corporation of New York Revenue Bonds, Series A-1, 5.25% due 6/01/2022 (a) $ 2,132 Tobacco Settlement Financing Corporation of New York Revenue Bonds, Series C-1, 5.50% due 6/01/2021 Tobacco Settlement Financing Corporation of New York Revenue Bonds, Series C-1, 5.50% due 6/01/2022 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Refunding Bonds, Series Y, 6% due 1/01/2012 (d)(h) Triborough Bridge and Tunnel Authority, New York, Revenue Refunding Bonds, 5.25% due 11/15/2023 (d) Triborough Bridge and Tunnel Authority, New York, Revenue Refunding Bonds, 5% due 11/15/2032 (d) Triborough Bridge and Tunnel Authority, New York, Revenue Refunding Bonds, Series A, 5% due 1/01/2012 (d)(e) Triborough Bridge and Tunnel Authority, New York, Revenue Refunding Bonds, Series B, 5% due 11/15/2032 (d) Triborough Bridge and Tunnel Authority, New York, Subordinate Revenue Bonds, 5% due 11/15/2028 (a) Triborough Bridge and Tunnel Authority, New York, Subordinate Revenue Bonds, Series A, 5.25% due 11/15/2030 (d) Western Nassau County, New York, Water Authority, Water System Revenue Refunding Bonds, 5% due 5/01/2035 (a) Yonkers, New York, GO, Series A, 5.75% due 10/01/2010 (b) Guam - 0.8% A.B. Won Guam International Airport Authority, General Revenue Refunding Bonds, AMT, Series C, 5.25% due 10/01/2021 (d) A.B. Won Guam International Airport Authority, General Revenue Refunding Bonds, AMT, Series C, 5.25% due 10/01/2022 (d) Puerto Rico - 10.1% Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Bonds, Series G, 5.25% due 7/01/2013 (b)(e) Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Bonds, Series G, 5.25% due 7/01/2019 (b) Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Bonds, Series G, 5.25% due 7/01/2021 (b) Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Bonds, Trust Receipts, Class R, Series B, 7.916% due 7/01/2035 (d)(g) Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series D, 5.75% due 7/01/2012 (e) Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series N, 5.25% due 7/01/2039 (b) Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.62% due 7/01/2031 (b)(o) Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.67% due 7/01/2035 (a)(o) 8 BlackRock MuniYield New York Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value $ 8,000 Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.77% due 7/01/2043 (a)(o) $ 1,149 Puerto Rico Commonwealth, Public Improvement, GO, Refunding, Series B, 5.25% due 7/01/2032 Puerto Rico Commonwealth, Public Improvement, GO, Series A, 5.25% due 7/01/2016 (e) Puerto Rico Commonwealth, Public Improvement, GO, Series A, 5.25% due 7/01/2030 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series A, 5% due 7/01/2031 (a) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series NN, 5.125% due 7/01/2013 (e) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series RR, 5% due 7/01/2015 (b)(e) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series RR, 5% due 7/01/2015 (e)(j) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series RR, 5% due 7/01/2015 (e)(l) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Revenue Bonds, Series E, 5.50% due 2/01/2012 (e) Total Municipal Bonds (Cost - $718,341) - 134.0% Municipal Bonds Transferred to Tender Option Bond Trusts (t) New York - 33.1% Metropolitan Transportation Authority, New York, Revenue Refunding Bonds, Series A, 5.75% due 11/15/2032 (c) New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series A, 5.75% due 6/15/2011 (d)(e) New York City, New York, GO, Series C, 5.75% due 3/15/2027 (c) New York City, New York, Sales Tax Asset Receivable Corporation Revenue Bonds, Series A, 5.25% due 10/15/2027 (a) New York City, New York, Sales Tax Asset Receivable Corporation Revenue Bonds, Series A, 5% due 10/15/2032 (a) 9 BlackRock MuniYield New York Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Transferred to Tender Option Bond Trusts (t) Value $ 33,750 New York Convention Center Development Corporation, New York, Revenue Bonds (Hotel Unit Fee Secured), 5% due 11/15/2035 (a) $ 34,490 10,155 Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (JFK International Air Terminal), AMT, Series 6, 5.75% due 12/1/2022 (d) 10,371 Total Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $177,064) - 33.1% 182,242 Shares Held Short-Term Securities 13,143 CMA New York Municipal Money Fund, 2.04% (m)(p) 13,143 Total Short-Term Securities (Cost - $13,143) - 2.4% 13,143 Total Investments (Cost - $908,548*) - 169.5% 932,944 Other Assets Less Liabilities - 1.4% 7,388 Liability for Trust Certificates, Including Interest Expense Payable - (15.6%) (85,649) Preferred Stock, at Redemption Value - (55.3%) (304,336) Net Assets Applicable to Common Stock - 100.0% $ 550,347 * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 825,514 Gross unrealized appreciation $ 29,787 Gross unrealized depreciation (7,352) Net unrealized appreciation $ 22,435 (a) AMBAC Insured. (b) FGIC Insured. (c) FSA Insured. (d) MBIA Insured. (e) Prerefunded. (f) Assured Guaranty Insured. (g) The rate disclosed is that currently in effect. This rate changes periodically and inversely based upon prevailing market rates. (h) Escrowed to maturity. (i) FHA Insured. (j) CIFG Insured. (k) Radian Insured. (l) XL Capital Insured. 10 BlackRock MuniYield New York Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) (m) Investments in companies considered to be an affiliate of the Fund, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Dividend Affiliate Activity Income CMA New York Municipal Money Fund $ 63 (n) ACA Insured. (o) Represents a zero coupon bond; the interest rate shown reflects the effective yield at the time of purchase. (p) Represents the current yield as of January 31, 2008. (q) FNMA Collateralized. (r) GNMA Collateralized. (s) All or a portion of security held as collateral in connection with open financial futures contracts. (t) Securities represent underlying bonds transferred to a separate securitization trust established in a tender option bond transaction in which the Fund may have acquired the residual interest certificates. These securities serve as collateral in a financing transaction.  Financial futures contracts sold as of January 31, 2008 were as follows: Number of Expiration Face Unrealized Contracts Issue Date Value Depreciation 30-Year U.S. Treasury Note March 2008 $ 29,017 $ (811) 11
